Citation Nr: 0506078	
Decision Date: 03/03/05    Archive Date: 03/15/05

DOCKET NO.  02-11 108	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for an infection of the 
feet.

2.  Entitlement to service connection for a skin rash.


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Associate Counsel




INTRODUCTION

The veteran had active service from November 1968 to June 
1970.

This case comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a December 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina.  This rating decision denied the 
veteran's claims of entitlement to service connection for an 
infection of the feet and for a skin rash.  

Note also that, when filing of his substantive appeal (VA 
Form 9) in July 2002, the veteran requested a Travel Board 
hearing before a Veterans Law Judge (VLJ) of the Board, in 
Columbia.  But he failed to report for his hearing, as 
scheduled.  There are no other hearing requests of record, 
and he has not justified his absence or requested to 
reschedule his hearing, so the Board deems his request for a 
hearing withdrawn.  See, e.g., 38 C.F.R. § 20.704(d) (2004).

This case was previously before the Board in December 2003, 
at which time the Board remanded the case to the RO for 
further development and consideration.  The case since has 
been returned to the Board for further appellate 
consideration.

FINDINGS OF FACT

1.  The appellant was notified of the evidence needed to 
substantiate his claims, apprised of whose responsibility - 
his or VA's, it was for obtaining the supporting evidence, 
and all relevant evidence necessary for an equitable 
disposition of his appeal has been obtained.

2.  There is no persuasive medical nexus evidence of record 
indicating the veteran has an infection of the feet that is 
causally or etiologically related to his service in the 
military.

3.  There is no persuasive medical nexus evidence of record 
indicating the veteran has a skin rash that is causally or 
etiologically related to his service in the military.


CONCLUSIONS OF LAW

1. The veteran's infection of the feet was not incurred or 
aggravated during his active military service.  38 U.S.C.A. 
§§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.304, 3.306, 3.307, 3.309 (2004).

2.  The veteran's skin rash was not incurred or aggravated 
during his active military service.  38 U.S.C.A. §§ 1110, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.304, 3.306, 3.307, 3.309 (2004)


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, on November 9, 2000, the Veterans 
Claims Assistance Act (VCAA) was signed into law.  The VCAA 
potentially applies to all claims for VA benefits and 
provides, among other things, that VA shall make reasonable 
efforts to notify a claimant of the evidence necessary to 
substantiate a claim for benefits under laws administered by 
VA.  The VCAA also requires that VA assist a claimant in 
obtaining that evidence unless there is no reasonable 
possibility that assisting him will aid in substantiating his 
claim.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2003).

First, VA has a duty under the VCAA to notify the veteran and 
his representative of any information and evidence needed to 
substantiate and complete his claims.  The December 2001 
rating decision appealed, the May 2002 statement of the case, 
and the September 2004 supplemental statement of the case, 
as well as July 2001 and April 2004 letters to the veteran, 
notified him of the evidence considered and the pertinent 
laws and regulations.  The RO also indicated it would review 
the information of record and determine what additional 
information was needed to process his claims.  And the July 
2001 and April 2004 letters, in particular, apprised him of 
the type of information and evidence needed from him to 
support his claims, what he could do to help in this regard, 
and what VA had done and would do in obtaining supporting 
evidence.  See, e.g., Charles v. Principi, 16 Vet. App. 370, 
373-74 (2002).  This type of notice is what is specifically 
contemplated by the VCAA.

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate his claims.  In this 
regard, the veteran's service medical records and VA medical 
records have been obtained.  In addition, he was provided 
several other opportunities to submit additional evidence in 
support of his claim - including following the RO's July 
2001 and April 2004 VCAA letters.  He also had an additional 
90 days to identify and/or submit supporting evidence after 
certification of his appeal to the Board, and even beyond 
that with sufficient justification.  See 38 C.F.R. § 20.1304 
(2004).  So the Board finds that the duty to assist has been 
satisfied and the case is ready for appellate review.  
See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

In addition, the July 2001 letter apprising the veteran of 
the provisions of the VCAA was sent prior to adjudicating his 
claims of entitlement to service connection for an infection 
of the feet and a skin rash.  So there was due process 
compliance with the holding and mandated sequence of events 
specified in a recent precedent decision.  See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) ("Pelegrini II"), where 
the United States Court of Appeals for Veterans Claims 
(Court) vacated its previous decision in 
Pelegrini v. Principi, 17 Vet. App. 412 (2004) ("Pelegrini 
I").  See also VAOGCPREC 7-2004 (July 16, 2004) discussing 
the Court's holding in Pelegrini II.  In Pelegrini II, just 
as in Pelegrini I, the Court held, among other things, that 
VCAA notice must be provided to a claimant before an initial 
unfavorable decision by the agency of original jurisdiction 
(AOJ) on the claim.  Id.  The AOJ in this case is the RO in 
Columbia, and the RO did just that.  Consequently, there is 
no issue insofar as the timing of the VCAA notice.  
And the content of the VCAA notice is sufficient for the 
reasons stated above.  See Bernard v. Brown, 4 Vet. App. 384, 
392-94 (1993).  See also VAOPGCPREC 16-92 (July 24, 1992).



The Court also held in Pelegrini II that a VCAA notice 
consistent with 38 U.S.C.A. § 5103(a) (West 2002) and 38 
C.F.R. § 3.159(b) (2003) must:  (1) inform the claimant about 
the information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  Id., at 120-121.  This new 
"fourth element" of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1) (2003).

In this case, although the July 2001 and April 2004 VCAA 
notice letters that were provided to the veteran do not 
contain the precise language specified by the Pelegrini II 
Court in its description of the "fourth element" of the 
VCAA notification requirement, the Board finds that the 
veteran was otherwise fully notified of the need to give VA 
any evidence pertaining to his claims.  And as indicated in 
VAOPGCPREC 7-2004, VA need not use any magical language in 
conveying this message to him.  Moreover, another recent 
precedent opinion of VA's General Counsel it was held that 
the language in Pelegrini I, which is similar to the language 
in Pelegrini II, stating that VA must request all relevant 
evidence in the claimant's possession was mere dictum and, 
thus, not binding.  See VAOGCPREC 1-2004 (Feb. 24, 2004) 
(the Court's statements in Pelegrini I that sections 5103(a) 
and 3.159(b)(1) require VA to include such a request as part 
of the notice provided to a claimant under those provisions 
is obiter dictum and is not binding on VA).  The Board is 
bound by the precedent opinions of VA's General Counsel, as 
the chief legal officer for the Department.  
38 U.S.C.A. § 7104(c).

With respect to the VCAA letter of July 2001, the veteran was 
requested to respond within 60 days, but the letter informed 
him that he had up to one year to submit evidence.  And, it 
has been more than one year since the July 2001 letter.  
Nonetheless, 38 C.F.R. § 3.159(b)(1) (2003) was invalidated 
by the United States Court of Appeals for the Federal Circuit 
in Paralyzed Veterans of America (PVA) v. Secretary of 
Veterans Affairs, 345 F.3d 1334 (Fed. Cir. September 2003).  
The offending regulatory language suggested that an appellant 
must respond to a VCAA notice within 30 days and was 
misleading and detrimental to claimants whose claims were 
prematurely denied short of the statutory one-year period 
provided in 38 U.S.C.A. § 5301(a).  Thus, that regulatory 
provision was invalid because it was inconsistent with the 
statute.

The PVA decision created some confusion about whether VA 
could actually decide claims prior to the expiration of the 
one-year statutory period.  See PVA; see also 38 U.S.C.A. § 
5103(b)(1) (2002).  This is significant because, previous to 
this, VA had issued implementing regulations that allowed VA 
to decide a claim 30 days after sending a VCAA notification 
letter, see 38 C.F.R. § 3.159(b)(1).  

In response, on December 16, 2003, the President signed H.R. 
2297, the Veterans Benefits Act of 2003 (the Act).  Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, 117 Stat. 2651 
(Dec. 16, 2003).  Section 701 of the Act contains amendments 
to 38 U.S.C.A. §§ 5102 and 5103, the provisions of law that 
deal with VA's duties to notify and assist claimants.  See 
VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (2000); 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326.  In particular, 
the Act clarifies that VA may make a decision on a claim 
before the expiration of the one-year VCAA notice period and 
the new law does not require VA to send a new notice to 
claimants.  

Because Congress made the new amendments effective 
retroactive to the date of the VCAA, they effectively 
overturn, or invalidate, the Federal Circuit's holding in PVA 
and, thus, preclude any possible due process violations, even 
if the veteran's appeal was ongoing during this change in the 
law.  Cf. VAOPGCPREC 7-2003 (Nov. 19, 2003); Bernard v. 
Brown, 4 Vet. App. 384 (1993).  

A veteran is entitled to service connection for a disability 
resulting from a disease or injury incurred in or aggravated 
in the line of duty while in the active military, naval, or 
air service.  See 38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303(a) (2004).  Service connection also is 
permissible for any disease diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes the disease was incurred in service.  
38 C.F.R. § 3.303(d).

Certain conditions, which are chronic per se, will be 
presumed to have been incurred in service if manifested to a 
compensable degree within one year after service.  
38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  
This presumption, however, is rebuttable by probative 
evidence to the contrary.

And if there is no evidence of a chronic condition during 
service, or an applicable presumptive period, then a showing 
of continuity of symptomatology after service is required to 
support the claim.  See 38 C.F.R. § 3.303(b).  Evidence of a 
chronic condition must be medical, unless it relates to a 
condition to which lay observation is competent.  See Savage 
v. Gober, 10 Vet. App. 488, 495-498 (1997).  If service 
connection is established by continuity of symptomatology, 
there must be medical evidence that relates a current 
condition to that symptomatology.  Id.   

When a veteran seeks service connection for a disability, due 
consideration shall be given to the supporting evidence in 
light of the places, types, and circumstances of service, as 
evidenced by service records, the official history of each 
organization in which he served, his military records, and 
all pertinent medical and lay evidence.  See 38 U.S.C.A. § 
1154(a); 38 C.F.R. § 3.303(a).  

The veteran's November 1968 Report of Medical History 
indicates that the veteran denied a history of skin diseases 
and foot trouble.  The contemporaneous Report of Medical 
Examination indicates that clinical evaluations of the 
veteran's feet and skin were normal.

In April 1969, the veteran was treated for a macular rash on 
his forehead and chest.

In September 1969, the veteran complained of a rash on his 
foot.  Upon examination, his skin was dry and peeling.  

At a follow-up appointment in October 1969, his rash on his 
foot remained unresolved.  He was also treated for tinea 
corporis in the groin area and tinea capitus over the right 
side of his temporal area and his chest.

At the veteran's June 1970 Report of Medical Examination, 
clinical evaluations of the veteran's skin and feet were 
normal.

VA medical records dated August 1981 through January 1993 
were negative for treatment of a foot disorder or a skin 
disorder.

For the reasons that follow, the Board finds that the 
preponderance of the evidence is against the claims of 
entitlement to service connection for an infection of the 
feet and a skin rash.  There is no persuasive medical nexus 
evidence of record indicating or otherwise suggesting the 
veteran has an infection of the feet or a skin rash that was 
incurred during or as a result of his military service.  See 
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  While his service 
medical records show treatment for various rashes on his 
foot, groin, forehead, and chest at various intervals in 
1969, his service physical examination reports, including his 
separation examination, consistently showed normal clinical 
evaluations of his feet and skin.  See 38 C.F.R. § 3.303(b) 
(isolated findings are insufficient to establish chronicity).  
And there is no objective medical evidence of continuity of 
symptomatology during the years following his discharge from 
service.  More significantly, he has failed to provide any 
medical evidence confirming he currently has a foot disorder 
or a skin disorder.  Consequently, absent medical evidence of 
current disabilities, much less a causal relationship to his 
service in the military, service connection cannot be 
granted.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992) ("Congress specifically limits entitlement to 
service-connected disease or injury to cases where such 
incidents have resulted in a disability.").   See, too, 
Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000) ("A 
veteran seeking disability benefits must establish . . . 
the existence of a disability [and] a connection between the 
veteran's service and the disability . . .").  



So, in short, the only evidence suggesting the veteran has an 
infection of the feet and skin rash related to his service in 
the military comes from him personally.  And as a layman, he 
simply does not have the necessary medical training and/or 
expertise to diagnose a condition (to confirm he has a 
current disability) and to, in turn, link the disability to 
his military service.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494-95 (1992).  See, too, Savage v. Gober 10 Vet. App. 
at 495-498, indicating that, even in situations of continuity 
of symptomatology after service, there still must be medical 
evidence relating the current condition at issue to that 
symptomatology.  Id.  Because of this, his allegations, 
alone, have no probative value without medical evidence 
substantiating them.

Because of this, the preponderance of the evidence is against 
the veteran's claims, meaning the benefit-of-the-doubt rule 
does not apply, and his claims must be denied.  
See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Alemany v. Brown, 
9 Vet. App. 518, 519 (1996).


ORDER


Service connection for an infection of the feet is denied.

Service connection for a skin rash is denied.



	                        
____________________________________________
	KEITH W. ALLEN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


